DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Appeal Brief page 11-13, filed 10/30/2020, with respect to claim 19, 29 and 39 have been fully considered and are persuasive.  The 103 rejection of claims 19, 29 and 20 have been withdrawn. 
Allowable Subject Matter
Claims 19- 49 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 19, the prior art of record does not disclose a method for steering a vehicle headlight illumination pattern where a single headlight  “(i) fading an LED associated with one of the first and second edge illumination fields off while simultaneously fading an LED associated with the other of the first and second edge illumination fields on thereby simultaneously moving the first and second edge illumination fields of the illumination pattern in the direction of the vehicle wheels” in combination with the other limitation of claim 19.
Claims 20-28 are allowed as depending on claim 19.
Regarding claim 29, the prior art of record does not disclose a method for controlling a controlling a vehicle headlight illumination pattern wherein a single headlight includes a plurality of LEDs arranged in a line “illuminating at least one LED in the first bank of LEDs and at least one LED in the second bank of LEDs arranged in the single headlight, including LEDs associated with the first and second edge illumination fields; as the direction of vehicle wheels changes in a first direction to the side of the first edge illumination field opposite the second edge illumination field: (i) fading an LED associated with the first edge illumination field on and fading an LED associated with the second edge illumination field off, thereby simultaneously 
Claims 30-38 are allowed as depending on claim 29.
Regarding claim 39, the prior art of record does not disclose a method for controlling a headlight illumination pattern of a vehicle wherein a single headlight includes a plurality of LEDs “instructing at least one of the LEDs in the first bank and at least one of the LEDs in the second bank arranged in the single headlight, including an LED associated with both of the first and second edge illumination fields to light up with a brightness; the control signal indicating that the directional parameter changes from the first position to a second position greater than the first position; and in response to the control signal indicating that the directional parameter increased from the first position to the second position, instructing the brightness of the LED associated with the first edge illumination field to increase and instructing the brightness of the LED associated with the second edge illumination field to decrease, thereby simultaneously moving the first and second edge illumination fields in a direction that corresponds with the increase in the directional parameter” in combination with the other limitation of claim 39.
Claims 40-49 are allowed as depending on claim 39. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498.  The examiner can normally be reached on Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844